DETAILED ACTION
This Action is responsive to the QPIDS Request filed on 01/03/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakisaka (US 2015/0097302).

Regarding claim 1, Wakisaka (see, e.g., FIG. 61) discloses an apparatus comprising:
a device region 4, 21, 22A, 22B, 24A, 24B including a back-end-of-line (BEOL) portion 22B, 24A, 24B and a front-end-of-line (FEOL) portion 4, 21, 22A residing over the BEOL portion (Para 0075, Para 0084, Para 0112, Para 0217), wherein:
the BEOL portion 22B, 24A, 24B comprises a plurality of connecting layers 24A, 24B (Para 0217);
the FEOL portion 4, 21, 22A comprises an active layer 4, a contact layer 22A, and isolation sections 21 (Para 0075, Para 0084, Para 0217); and
the active layer 4 and the isolation sections 21 reside over the contact layer 22A, wherein the isolation sections 21 surround the active layer 4 and extend vertically beyond a top surface of the active layer 4 to define an opening within the isolation sections 21 and over the active layer 4;
a plurality of first bump structures 29 formed at a bottom surface of the BEOL portion 22B, 24A, 24B, wherein the plurality of first bump structures 29 is electrically coupled to the FEOL portion 4, 21, 22A via the plurality of connecting layers 24A, 24B (Para 0218);
a first mold compound 27 formed over the bottom surface of the BEOL portion 22B, 24A, 24B and partially encapsulating each of the plurality of first bump structures 29, wherein a bottom portion of each of the plurality of first bump structures 29 is not covered by the first mold compound 27 (Para 0218); and
a second mold compound 3 residing over the active layer 4 of the FEOL portion 4, 21, 22A to fill the opening, wherein silicon crystal, which has no germanium content, does not exist between the second mold compound 3 and the active layer 4 (i.e., no intermediate layer formed between 3 and 4) (Para 0110).

    PNG
    media_image1.png
    350
    525
    media_image1.png
    Greyscale


Regarding claim 6, Wakisaka (see, e.g., FIG. 61) teaches that the second mold compound 3 is in contact with the top surface of the active layer 4.

Regarding claim 10, Wakisaka (see, e.g., FIG. 61) teaches that the plurality of first bump structures 29 are solder balls or copper pillars (Para 0218).

Regarding claim 15, Wakisaka (see, e.g., FIG. 61) teaches that the first mold compound 27 (e.g., solder resist) and the second mold compound 3 (e.g., epoxy resin) are formed from different materials (Para 0091, 0107).

Regarding claim 16, Wakisaka (see, e.g., FIG. 61) teaches that the first mold compound 27 is transparent (Para 0091).

e.g., FIG. 61) teaches that the FEOL portion 4, 21, 22A is configured to provide at least one of a switch field-effect transistor (FET), a diode, a capacitor, a resistor, and an inductor (Para 0075).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wakisaka (US 2015/0097302), in view of Meyer (US 2013/0049205).

Regarding claim 8, although Wakisaka shows substantial features of the claimed invention, Wakisaka fails to expressly teach a plurality of second bump structures, wherein each of the plurality of second bump structures is in contact with a corresponding one of the plurality of first bump structures, and protrudes from the first mold compound.
Meyer (see, e.g., FIG. 4), on the other hand, a plurality of second bump structures 51, wherein each of the plurality of second bump structures 51 is in contact with a corresponding one of the plurality of first bump structures 45, and protrudes from the first mold compound 34 for the purpose of providing electrical connection to a printed circuit board (Para 0016, Para 0053). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of second bump structures of Meyer to the plurality of first bump structures of Wakisaka for the purpose of providing electrical connection to a printed circuit board (Para 0016, Para 0053).

e.g., FIG. 4) teaches that the plurality of second bump structures 51 are formed from solder paste, conductive epoxy, or reflowable metals (Para 0016, Para 0053).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wakisaka (US 2015/0097302), in view of Costa (US 2016/0343592).

Regarding claim 11, although Wakisaka shows substantial features of the claimed invention, Wakisaka fails to expressly teach that the first mold compound is formed from a same material as the second mold compound.
Costa (see, e.g., FIG. 8), on the other hand, teaches that the first mold compound 26 is formed from a same material as the second mold compound 30 for the purpose of providing of improving the heat dissipation performance of the encapsulated chip die (Para 0033). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first mold compound and the second mold compound of Wakisaka to include the first mold compound being formed from a same material as the second mold compound as described in Costa for the purpose of providing of improving the heat dissipation performance of the encapsulated chip die (Para 0033).

Regarding claim 12, Costa (see, e.g., FIG. 8) teaches that the first mold compound 26 and the second mold compound 30 have a thermal conductivity greater than 1 W/m- K (Para 0033).

Allowable Subject Matter
Claims 2, 4-5, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        02/11/2022